Matter of Luke v Honeyford (2020 NY Slip Op 04660)





Matter of Luke v Honeyford


2020 NY Slip Op 04660


Decided on August 20, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 20, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CARNI, NEMOYER, CURRAN, AND BANNISTER, JJ.


351 CAF 19-00956

[*1]IN THE MATTER OF ANDREA LUKE AND ADAM LUKE, PETITIONERS-APPELLANTS,
vVALERIE J. HONEYFORD, RESPONDENT-RESPONDENT. (APPEAL NO. 2.) 


JAMES S. HINMAN, ROCHESTER, FOR PETITIONERS-APPELLANTS. 
MICHAEL STEINBERG, ROCHESTER, FOR RESPONDENT-RESPONDENT.
ALISON BATES, VICTOR, ATTORNEY FOR THE CHILDREN. 

	Appeal from an order of the Family Court, Monroe County (James A. Vazzana, J.), entered January 29, 2019 in a proceeding pursuant to Family Court Act article 6. The order, among other things, dismissed the petition. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Same memorandum as in Matter of Honeyford v Luke ([appeal No. 1] — AD3d — [Aug. 20, 2020] [4th Dept 2020]).
Entered: August 20, 2020
Mark W. Bennett
Clerk of the Court